IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs July 21, 2010

           STATE OF TENNESSEE v. DERRICK SLOAN TAYLOR

             Direct Appeal from the Criminal Court for Davidson County
                    No. 2008-D-3586     Mark J. Fishburn, Judge




               No. M2009-01155-CCA-R3-CD - Filed December 14, 2010


A Davidson County jury convicted the Defendant, Derrick Sloan Taylor, of attempted
especially aggravated robbery and attempted first degree murder, and the trial court sentenced
him to an effective sentence of thirty-three years in the Tennessee Department of Correction.
On appeal, the Defendant contends that: (1) the trial court erred when it admitted evidence
about him firing a gun on another occasion; and (2) the evidence is insufficient to sustain his
convictions. After a thorough review of the record and applicable authorities, we affirm the
trial court’s judgments.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which J ERRY L. S MITH
and A LAN E. G LENN, JJ., joined.

Dwight E. Scott, Nashville, Tennessee, for the Appellant, Derrick Sloan Taylor.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
J. Ross Dyer, Assistant Attorney General; Victor S. Johnson, III, District Attorney General;
Sarah N. Davis, Assistant District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION
                                          I. Facts

       This case arises from the shooting of the victim, Edward Scott, on April 5, 2007, for
which the Defendant was indicted on charges of attempted especially aggravated robbery and
attempted first degree murder. At the Defendant’s trial, the following evidence was
presented: Scott testified he was working as a kitchen manager at a restaurant at the time of
this shooting. On the day of this shooting, he left work at 5:30 p.m., got something to eat,
visited a gift shop, and got into his car, a white Chevrolet Tahoe, which was parked in a
parking garage. Scott drove to a gas station, and, between 7:20 p.m. and 7:30 p.m., he went
to a car wash because he anticipated a visit from one of the vice-presidents of his company
the following day. Scott said that the vice-presidents sometimes like to go out to dinner after
visiting, and he assumed he would drive, so he wanted his car to be clean.

       After arriving at the car wash, Scott pulled his car next to a vacuum and began looking
for money in his car to use to start the vacuum. He recalled he had with him approximately
eighty dollars and that his window was down because he was smoking. A “boyish” looking
black man, approximately 5'10" in height, approached him and asked for money. Scott told
the man that he did not have any money, and the man, who was leaning on the outside of
Scott’s Tahoe at the time, brandished a black revolver from inside his coat, placed the gun
inside the Tahoe, and shot Scott through the left arm. Scott put his car into drive, and the
Defendant stuck the gun around on the inside of the car and shot Scott again as he said, “You
should have given me the money.” Scott recalled that the man also used a racial epithet.

        Scott left and drove toward a hospital, and, en route, he saw a police officer, whom
he flagged down. Scott told the officer he had been shot, and the officer told him to place
the car into park while the officer called an ambulance, which transported Scott to Vanderbilt
Hospital.

        Scott explained that the initial gunshot wound severed the nerves in his arm, affecting
his ability to use his hand and causing his hand to remain numb. At the time of trial, Scott
still suffered from pain in his hand. He also sustained significant scarring to his arm and
torso from the two gunshot wounds.

       Scott said, after this shooting, he retrieved his coat from the hospital. He said, out of
curiosity, he looked at the bullet holes in his coat and, while doing so, he found a bullet in
his coat. He gave the bullet to the lead detective on this case, Detective Harris.

        On cross-examination, Scott agreed that the day before he was shot had been a
stressful day, much in part because of the impending visit from a Vice President of his
company. Scott admitted that he previously had a problem with addiction but insisted he
informed Detective Harris about this problem. Scott agreed that the weather was cold but
not “that cold” the day he chose to wash his car. Scott said he lived in a gated community
in Franklin but was shot in a poor community in East Nashville. He denied, however, going
to that community for any reason other than to get his car washed. Scott agreed that he asked
the detective not to inform his parents of the shooting.

       On redirect examination, Scott estimated that the temperature was 45E the day of the

                                              -2-
shooting. About his previous addiction, Scott testified he had previously been addicted to
alcohol but that he had been sober for about a year-and-a-half before he was shot. He had
not been drinking on the night of this incident. Scott explained that he did not want the
detective telling his parents about the shooting because he was estranged from them at the
time and because they were out of the country. He said he later told them himself about the
shooting.

       Woodrow Ledford, with the Metro Nashville Police Department, testified he was
working on the evening of April 5, 2007, when he was flagged down by a man, he later
learned was Edward Scott, in a white SUV who stated that he needed medical assistance.
The officer told the victim, who was bloody, to remain inside his SUV until an ambulance
arrived.

       Felicia Evans, a crime scene investigator, testified she was dispatched to process the
crime scene in this case. The shooting victim had already been transported to the hospital
when she arrived at 8:00 p.m. She observed at the scene a Chevrolet Tahoe that had blood
on both its interior and exterior. Officer Evans retrieved a projectile from the driver’s seat
and called a wrecker to take the vehicle to be processed at the lab. While processing the
vehicle, the officer found two latent prints on the exterior of the passenger’s side front door.
She also found three latent prints on the exterior of the driver’s side door.

        Detective Gary Clements with the Metro Police Department testified he searched the
car for evidence in this case and found nothing. He said that, had the victim been shot with
a revolver, there would not have been expended shell casings at the scene.

       The parties then entered the following stipulation:

       On April 5th of 2007 at approximately 11:15 p.m., the defendant, Mr. Taylor
       fired a handgun at the location of 1008 North Second Street in Nashville,
       Tennessee. The projectile produced from the firing of that gun was recovered
       and entered into the Metro Nashville Police Department property room on
       Trinity Lane.

        Detective Paul Harris, with the Metro Nashville Police Department, testified he was
the lead detective assigned to this case. He responded immediately to the call and spoke with
the officers who had spoken to the victim prior to medical transport. The detective went to
the hospital, where he briefly spoke to the victim. The victim told him he had been shot
during a robbery attempt at a car wash. He described the man who shot him as a black man
wearing a cap and a jacket. The victim said he did not think he could identify the man.
Three days after this event, Detective Harris interviewed the victim more extensively.

                                              -3-
        Before this second interview, the detective was “somewhat” concerned about the
victim’s story due to the lack of physical evidence: to wit, a second bullet was not recovered
from the scene, and no one witnessed the shooting. After interviewing the victim a second
time, his concerns were alleviated because the evidence aligned with the victim’s account of
the events surrounding the shooting. The detective said the victim’s discovery of a second
bullet inside his jacket pocket eliminated any doubt he had about the victim’s story.

       During the interview, the victim told the detective that he was at the car wash to
vacuum his vehicle, clean out some trash, and spray it off. The detective discussed with the
victim a pill bottle that police found in the victim’s car. The victim explained to him that he
had previously been prescribed Lortab, and the detective found the victim forthcoming.

        Detective Harris testified that he determined that the high temperature on the day of
this shooting was 60E and that the low was 33E. The detective further testified that the bullet
police recovered from the inside of the victim’s SUV was fired from the same gun that fired
the bullet found in the victim’s jacket. Further, both bullets were fired from the same gun
that fired the bullet found where the Defendant shot a gun later in the day, about 1.7 miles
from the car wash.

        On cross-examination, the detective testified that the story the victim told in the two
separate interviews did not match exactly. The detective agreed no physical evidence
confirmed where the shooting occurred. Detective Harris agreed that, during his more
extensive interview of the victim, he challenged what time the victim left work and asked
why he previously said he went “straight” to the car wash from work, not mentioning that he
ate dinner and went to a gift shop. The detective agreed that, after this interview, he learned
that the latent palm print on the victim’s car door belonged to the Defendant. The detective
confirmed that, before his second interview with the victim, he suspected that this case
involved a drug deal that had “gone bad.”

       William Stewart, a detective with the Metro Nashville Police Department, testified
that he responded to a call about shots fired at 11:30 p.m. on April 5, 2007. As part of his
investigation of the shots fired, he recovered a projectile and developed the Defendant as the
suspect who fired those shots.

        Lisa Addleman, a latent print examiner with the Metro Nashville Police Department,
testified she received the latent prints in this case, which were obtained from the exterior of
the door of the victim’s vehicle. Addleman entered one of the latent prints into the computer
system for comparison and it returned a match to the Defendant.

       Patrick Ihrie, with the crime laboratory of the Tennessee Bureau of Investigations,

                                              -4-
(“TBI”) testified that he performed a DNA test on the latent print involved in this case,
comparing it to both the Defendant and the victim. The blood in which the Defendant’s palm
print was embedded belonged to the victim.

       Dr. William Reardon testified that he was a trauma surgeon at Vanderbilt Hospital and
that he treated the victim on April 5, 2007. The victim suffered two gunshots, one to his
torso and one to his left arm. Both gunshots left an entrance and an exit wound for a total
of four wounds. The gunshot to the victim’s left arm severed his ulnar nerve, causing the
victim permanent nerve damage.

        Robert Daniel Royse, a Special Agent with the TBI, testified he was a firearms
examiner, and he examined the bullets in this case. He determined that the bullet found in
the victim’s car was fired from the same gun that fired the bullet the victim later found in his
jacket. Further, both bullets were fired from the same gun as the bullet retrieved by police
during an investigation of “shots fired” by the Defendant later on the same day the victim
was shot. He said the bullets were probably shot from a revolver rather than a semi-automatic
rifle.

        The defense recalled the victim, and the victim testified that he purchased gas and
cigarettes at Citgo before going to the car wash. He said he customarily purchased gas and
cigarettes from this gas station. The victim acknowledged that there was a car wash at that
Citgo, but said that he preferred to go to the other car wash because it was “so much harder
to get in and out of” the Citgo car wash.

      Based upon this evidence, the jury convicted the Defendant of attempted especially
aggravated robbery and attempted first degree murder. It is from these judgments that the
Defendant now appeals.

                                           II. Analysis

       On appeal, the Defendant contends that: (1) the trial court erred when it admitted
evidence pursuant to Tennessee Rule of Evidence 404(b) about him firing a gun on another
occasion; and (2) the evidence is insufficient to sustain his convictions.

                               A. Evidence of Other Shooting

       Before the trial, the State filed a notice of its intent to introduce proof that a projectile
recovered from a shooting that occurred later on the same day as the shooting in this case
matched projectiles found during the investigation of this shooting. The State also sought
to introduce evidence, including eye witness testimony, that the Defendant was the

                                                -5-
perpetrator of the later shooting. The Defendant filed a response in which he contended that
the evidence was inadmissible pursuant to Tennessee Rule of Evidence 404(b) because the
two crimes were not at all similar. Further, he contended, no evidence existed that he
committed either shooting.

       At a pretrial hearing, the State informed the trial court that, within hours of Edward
Scott’s shooting, a victim named Vincent Thomas was shot and killed. The Defendant had
been charged with murder in that case. The bullet retrieved from the Thomas shooting
matched bullets retrieved from the Scott shooting. The State sought to introduce evidence
that both victims were shot with the same gun. Further, the State sought to introduce the
testimony of a witness who would testify that he saw the Defendant shoot Thomas.

         The State explained that the evidence connecting the Scott and Thomas shootings was
necessary because Scott’s identification of the Defendant in a photographic line-up was “very
weak.” After being shown multiple photographs, Scott ruled out all but two photographed
men, one of whom was the Defendant. Scott could not, however, state with certainty which
of the two had shot him. Further, Scott did not definitively identify the Defendant as the man
who shot him at the preliminary hearing. The State said, because there was not strong
evidence of identification, the evidence linking the Scott and Thomas shootings was critical
to its case. The State clarified that it was not seeking to introduce that the later shooting was
a homicide. It only sought to introduce that the Defendant later fired a gun, that a bullet was
retrieved from that firing, and that the bullet matched those found in the Scott shooting.

       The Defendant’s attorney argued that Scott’s shooting and Thomas’s shooting were
not substantially similar so as to allow evidence of one to be admitted in the trial of the other.
Further, he contended that the proof that the Defendant committed the Thomas shooting was
tenuous because there was only one witness and that witness was a convicted felon who had,
subsequently, been incarcerated.

       After the hearing, the trial court issued a written order, stating:

                                             ISSUE

              Is the eyewitness identification of Mr. Taylor as the shooter of Mr.
       Thomas and the results of the analysis of the projectile recovered from the
       homicide scene admissible under T.R.E. 404(b) to establish the identity of Mr.
       Taylor as the assailant of Mr. Scott earlier on the evening of April 5, 2007?

                                     Conclusions of Law



                                               -6-
        T.R.E. 404 (b) generally prohibits propensity evidence in the form [of]
other crimes, wrongs or acts. Although considered a rule of exclusion, T.R.E.
404 (b) does allow for the introduction of such evidence if the court finds (1)
that there exists a material issue other than conduct conforming with a
character trait; (2) there is clear and convincing proof of the other crime; and
(3) its probative value outweighs its prejudicial effect.

        As is true in all criminal cases, one of the essential elements that the
State must prove beyond a reasonable doubt is the identity of the perpetrator
of the alleged crime. See State v. Taylor, 669 S.W.2d 694, 697-98 (Tenn.
Crim. App. 1983). Therefore identity is always a material issue in a criminal
case. In this case, the parties agree that the identity of Mr. Taylor as the
perpetrator of the crime against Mr. Scott will be a highly contested issue at
the trial of this case. In Taylor, the Court affirmed the State’s introduction of
evidence of another crime committed by the defendant, which was the only
evidence connecting the [d]efendant with the gun from which the fatal shots
were fired in the case on trial. Id[.] at 698.

        Mr. Scott was shown a photo lineup that included a picture of Mr.
Taylor. He identified Mr. Taylor or another unknown person in the lineup as
the possible perpetrator. At the preliminary hearing, Mr. Scott was unable to
initially identify Mr. Taylor as the perpetrator although he assumed that he was
the assailant. Later in his testimony, he seemed more positive of his
identification notwithstanding that he admitted he really did not look at him
when the crime occurred. There were no other eyewitnesses to the incident.
The only other evidence relating solely to this crime that circumstantially
places Mr. Taylor in contact with Mr. Scott is Mr. Taylor’s palm print lifted
from the victim’s vehicle. However, the palm print does not isolate when it
was placed there.

        The matching tool marks of the projectiles recovered from the scene of
this crime and the homicide of Vincent Thomas is the common link between
these two crimes, which were committed less than five (5) hours and two (2)
miles apart. This evidence establishes that the same weapon was used in both
crimes. Significantly, on the issue of identity, Glen Howard testified that Mr.
Taylor was the person who shot Mr. Thomas. This is the only evidence in
either case that places the gun used in both crimes in the possession of Mr.
Taylor.

       Usually evidence of other crimes to circumstantially establish the

                                       -7-
       identify of the perpetrator requires that “evidence of the other crime supports
       the inference that the perpetrator of it, shown to be the defendant, is the same
       person who committed the offense on trial.” Bunch v. State, 605 SW.2d 227,
       231 (1980). In this case with the questionable identification of Mr. Taylor by
       Mr. Scott, the evidence of the identity in the other crime becomes highly
       relevant and would support an inference that the defendant committed the
       crime on trial. Further, the court finds by clear and convincing evidence that
       the Defendant committed the other crime. Finally, the Court does . . . find[]
       that the probative value of the other crime outweighs its prejudicial effect,
       when the testimony is limited in its scope and a contemporaneous limiting jury
       instruction is charged by the Court.

The trial court granted the State’s motion to allow evidence of the Thomas shooting. At the
Defendant’s trial, the parties stipulated that the Defendant fired a gun later in the evening on
the day that Scott’s shooting occurred. The State then introduced evidence that bullets
retrieved from the Defendant’s firing of that gun matched bullets retrieved from Scott’s
shooting, both having been fired from the same gun.

       On appeal, the Defendant contends that the trial court erred when it admitted this
evidence because, he asserts, such evidence is only properly admitted when the crimes are
substantially similar. Such, he says, is not the case here. Further, he asserts that the trial
court improperly found that there was “clear and convincing” evidence that he committed the
Thomas shooting. He states that it was “speculation” on the part of the trial court that he
would be convicted of Thomas’s murder; therefore, the trial court did not properly find that
there was clear and convincing evidence that he had committed the Thomas shooting.

       Relevant evidence is admissible unless “its probative value is substantially outweighed
by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” Tenn. R. Evid. 402, 403. Rule of Evidence 404 prohibits evidence of other
crimes, wrongs, or acts offered to show a character trait in order to prove that a defendant
acted in conformity with that character trait. Tenn. R. Evid. 404(b). The trial court may
admit the evidence for non-character purposes if four conditions are met:

       (1) The court upon request must hold a hearing outside the jury’s presence;

       (2) The court must determine that a material issue exists other than conduct
       conforming with a character trait and must upon request state on the record the
       material issue, the ruling, and the reasons for admitting the evidence;



                                              -8-
       (3) The court must find proof of the other crime, wrong, or act to be clear and
       convincing; and

       (4) The court must exclude the evidence if its probative value is outweighed
       by the danger of unfair prejudice.

Tenn. R. Evid. 404(b). If a trial court “substantially complies” with these requirements, this
court will review for an abuse of discretion. State v. McCary, 119 S.W.3d 226, 244 (Tenn.
Crim. App. 2003) (citing State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997)). If the
evidence sought to be admitted is relevant to an issue other than the accused’s character, such
as identity, motive, common scheme, intent, or rebuttal of accident or mistake, it may be
admitted for that purpose so long as the danger of unfair prejudice does not outweigh the
probative value. Tenn. R. Evid. 404(b), Advisory Comm’n Cmts.; McCary, 119 S.W.3d at
243.

        In the case under submission, we conclude the State did not introduce evidence that
the Defendant fired a gun later on the same day he allegedly shot Scott to prove that the
Defendant acted in conformity with a character trait involving the propensity to commit
aggravated robbery or murder. The evidence was offered to show the Defendant’s identity
as the perpetrator of the Scott shooting. The jury heard only that the Defendant fired a gun
on the evening of the Scott shooting and that projectiles retrieved from this firing matched
projectiles found at the Scott shooting. Although this evidence may have implied that the
Defendant behaved criminally, the State did not introduce it for this purpose, and it certainly
did not conclusively prove criminal behavior on the Defendant’s part, in that there was no
evidence presented that the “shots fired” involved a crime. This relevant evidence, therefore,
in our opinion does not constitute propensity evidence, so as to be precluded by Tennessee
Rule of Evidence 404(b).

        We further conclude, as did the trial court, that the probative value of the evidence to
identify the victim’s shooter outweighed any prejudice. See Tenn. R. Evid. 404(b)(4). Scott
was unable to positively identify the Defendant as his shooter, although Scott did narrow
down the possible suspects to being one of two men depicted in photographs shown to him
by the police. There were no other witnesses to the Scott shooting. The State presented
evidence at a pretrial hearing that an eyewitness saw the Defendant, with whom the witness
was familiar, with a gun in his hand and saw the Defendant shoot Thomas. Thomas died as
a result of this gunshot wound, and the police recovered a projectile from that shooting. The
projectile matched those found in the Scott shooting. As the trial court noted, the Thomas
shooting occurred five hours after the Scott shooting, and both shootings occurred within two
miles of each other. This evidence, when presented to the jury, was sanitized in that the
parties omitted any reference to the later “shots fired” involving a victim or even a crime.

                                              -9-
We, therefore, conclude that the tendency of the disputed evidence to prove the Defendant’s
identity as Scott’s shooter outweighed any unfair prejudice from the jury’s possible inference
that the Defendant committed another criminal act. Thus, the trial court properly allowed the
State to introduce evidence of the Thomas shooting in the Defendant’s trial. The Defendant
is not entitled to relief on this issue.

                              B. Sufficiency of the Evidence

      The Defendant contends that the evidence is insufficient to sustain his convictions
because, he asserts, the victim’s testimony was inconsistent and inaccurate. The State
contends that the evidence clearly supports his convictions.

       When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P.
13(e), State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State
v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). A conviction may be
based entirely on circumstantial evidence where the facts are “so clearly interwoven and
connected that the finger of guilt is pointed unerringly at the Defendant and the Defendant
alone.” State v. Smith, 868 S.W.2d 561, 569 (Tenn. 1993). The jury decides the weight to
be given to circumstantial evidence, and “[t]he inferences to be drawn from such evidence,
and the extent to which the circumstances are consistent with guilt and inconsistent with
innocence, are questions primarily for the jury.” State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006) (citations omitted).

        In determining the sufficiency of the evidence, this Court should not re-weigh or
re-evaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this Court substitute its inferences for those drawn by the trier of fact from the
evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d
856, 859 (Tenn. 1956). “Questions concerning the credibility of the witnesses, the weight
and value of the evidence, as well as all factual issues raised by the evidence are resolved by
the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); Liakas, 286 S.W.2d at
859. “A guilty verdict by the jury, approved by the trial judge, accredits the testimony of the
witnesses for the State and resolves all conflicts in favor of the theory of the State.” State
v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); State v. Grace, 493 S.W.2d 474, 479 (Tenn.
1973). The Tennessee Supreme Court stated the rationale for this rule:



                                             -10-
       This well-settled rule rests on a sound foundation. The trial judge and the jury
       see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus the trial judge and jury are the primary instrumentality of
       justice to determine the weight and credibility to be given to the testimony of
       witnesses. In the trial forum alone is there human atmosphere and the totality
       of the evidence cannot be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1996) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate view
of the evidence contained in the record, as well as all reasonable inferences which may be
drawn from the evidence. Goodwin, 143 S.W.3d at 775 (citing State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes the
presumption of innocence and raises a presumption of guilt, the convicted criminal defendant
bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

       In this case, the Defendant was convicted of attempted first degree murder and
attempted especially aggravated robbery, both class A felonies. First degree murder is
defined as a “premeditated and intentional killing of another.” T.C.A. §§ 39-13-202(a)(1),
-401(a), and -403(a) and (b) (2006). A conviction for attempted first degree murder requires
proof that a defendant intended to kill the victim “after the exercise of reflection and
judgment” and either the defendant intentionally engaged in the conduct constituting the
offense; the defendant believed the conduct would cause the intended result without further
conduct; or the conduct constituted a substantial step toward the commission of the offense.
T.C.A. § 39-13-202(d) (2006); See T.C.A. § 39-12-202(a)(1) (2006); T.C.A. § 39-12-101
(2006). Especially aggravated robbery is “the intentional or knowing theft of property from
the person of another by violence or putting the person in fear” where the defendant uses a
deadly weapon and causes seriously bodily injury to the victim. T.C.A. §§ 39-13-401(a),
-403(a).

        The Defendant does not contend that the State failed to meet any of the essential
elements of these two crimes but, rather, focuses on inconsistencies and inaccuracies in the
victim’s testimony. It is the jury who is charged with making credibility determinations, not
this court. State v. Smith, 24 S.W.3d 274, 278 (Tenn. 2000). It is not the function of this
court to reweigh the credibility of witnesses on appeal. Id. at 278-79. The testimony was
heard by the jury in this case, and defense counsel did an excellent job on cross-examination
of putting any discrepancies before the jury. The jury, based upon the verdict, accredited the
victim’s recount of the events surrounding this shooting, a decision which we will not
disturb.



                                             -11-
                                     III. Conclusion

        After a thorough review of the record and the applicable authorities, we affirm the
trial court’s judgments.


                                                  _________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE




                                           -12-